Citation Nr: 0008835	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-18 032A	)	DATE
	)
	)


THE ISSUE

Whether a December 7, 1951 decision of the Board of Veterans' 
Appeals, which denied entitlement to compensation benefits 
for surgical disarticulation of the left hip at a VA medical 
facility in 1948, under the provisions of section 31, Public 
No. 141, 73rd Congress, as amended, should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
December 27, 1994, for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability consisting of 
surgical disarticulation of the left hip with neuroma and 
chronic pain will be addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  James T. Gullage, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  Historically, in a December 7, 1951 decision, the 
Board of Veterans' Appeals (Board), in part, denied 
entitlement to compensation benefits for surgical 
disarticulation of the left hip at a VA medical facility in 
1948, under the provisions of section 31, Public No. 141, 
73rd Congress, as amended (VA medical malpractice).  

An April 1996 rating decision by the Montgomery, Alabama, 
Regional Office (RO), in part, granted entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of surgical disarticulation of the left 
hip, effective March 30, 1995.  In a subsequent November 1996 
rating decision, which, in part, determined that the grant of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of surgical disarticulation 
of the left hip should include neuroma and chronic pain, 
effective March 30, 1995.  Specifically, in a May 1997 
written statement, the veteran expressed disagreement with 
that November 1996 rating decision insofar as the March 30, 
1995 effective date assigned for said § 1151 benefits was 
concerned, and argued that the Board's December 7, 1951 
decision was clearly and unmistakably erroneous in denying 
said section 31 benefits.  

On November 21, 1997, Public Law No. 105-111 was enacted 
(codified at 38 U.S.C. §§ 5109A and 7111), which governs 
revision of Board decisions on the grounds of clear and 
unmistakable error.  VA O.G.C. Prec. Op. No. 1-98 (Jan. 13, 
1997) held that "Section 7111 of title 38, United States 
Code, as added by Pub. L. No. 105-111, under which a claimant 
is entitled to a Board of Veterans Appeals decision on the 
merits on a request for revision of a prior Board decision on 
the grounds of clear and unmistakable error, applies to 
claims pending on the date Pub. L. No. 105-111 was enacted."  
Additionally, that General Counsel Opinion stated that "any 
pertinent claim that the Board would have construed as a 
motion for reconsideration alleging obvious error in fact or 
law would appear to qualify as a request for revision under 
section 7111 entitled to a Board decision on the merits.  In 
addition, any claim, alleging CUE in a prior Board decision, 
that the Board would have denied under Smith [v. Brown, 35 
F.3d 1516 (Fed. Cir. 1994)] would appear to qualify as a 
request for revision under section 7111."  

A December 1997 RO hearing was held on said earlier effective 
date issue.  In a March 1998 rating decision, the effective 
date assigned for said § 1151 benefits was revised to 
December 27, 1994.  In September 1998, the Board remanded 
said earlier effective date issue to the RO for hearing 
clarification purposes.  Thereafter, a November 1998 hearing 
was held before the undersigned Board member on said earlier 
effective date issue.  At that hearing, the veteran's 
attorney filed with the Board a motion for revision (with 
written addendum and supporting documents) of the Board's 
December 7, 1951 decision, which denied said section 31 
benefits, on the grounds that the decision was clearly and 
unmistakably erroneous.  

In October 1999, the Board's administrative staff sent the 
veteran and his attorney a letter, advising them of recently 
promulgated regulations concerning requirements for filing 
and pleading with respect to motions for revision of Board 
decisions based on clear and unmistakable error; that in the 
event such motion was finally denied, the Board would not 
consider another clear and unmistakable error motion on that 
decision; and that if they did not respond in writing within 
60 days from date of notification letter, the Board would 
assume that they wanted the Board to adjudicate such clear 
and unmistakable error motion.  In December 1999, the 
veteran's attorney submitted a letter with a second addendum 
to said motion, requesting that the motion be adjudicated by 
the Board.  Accordingly, the Board will herein render a 
decision on that clear and unmistakable error motion.  

The issue of entitlement to an effective date earlier than 
December 27, 1994, for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability consisting of 
surgical disarticulation of the left hip with neuroma and 
chronic pain will be addressed in a separate decision with 
different docket number.


FINDINGS OF FACT

1.  In a December 7, 1951 decision, the Board, in part, 
denied entitlement to compensation benefits for surgical 
disarticulation of the left hip at a VA medical facility in 
1948, under the provisions of section 31, Public No. 141, 
73rd Congress, as amended.  

2.  The December 7, 1951 Board decision's denial of said 
section 31 benefits was supported by the evidence then of 
record and the applicable, existant statutory and regulatory 
provisions.  




CONCLUSION OF LAW

The December 7, 1951 Board decision, which, in part, denied 
entitlement to compensation benefits for surgical 
disarticulation of the left hip at a VA medical facility in 
1948, under the provisions of section 31, Public No. 141, 
73rd Congress, as amended, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 501 (West 1951); 38 U.S.C.A. § 7111 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.121, 3.123 (1951); 
38 C.F.R. § 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 1991 and Supp. 1999).  Motions for 
review of prior Board decisions on the grounds of clear and 
unmistakable error are adjudicated pursuant to the Board's 
Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(a), the motion alleging clear 
and unmistakable error in a prior Board decision must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  

Additionally, pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.

The veteran and his attorney argue that a December 1951 Board 
decision, which denied "section 31" benefits (VA medical 
malpractice), involved clear and unmistakable error.  The 
veteran and his attorney argue, in essence, that VA 
misdiagnosed/improperly treated appellant in 1948 in 
performing a left hip disarticulation for a left femur 
malignant tumor, asserting that the left hip disarticulation 
was unnecessary since a postoperative review by VA 
pathologists ruled out malignancy and diagnosed only 
osteomyelitis.  It is also argued that the § 1151 "strict 
liability" law should have been applied in that December 
1951 Board decision.  See May 1997 Notice of Disagreement; 
December 1997 Substantive Appeal; November 1998 "Travel 
Board" hearing transcript, with the veteran's attorney's 
motion (with written addendum and supporting documents) for 
revision based on clear and unmistakable error; and the 
veteran's attorney's December 1999 letter with second 
addendum to that motion.  The veteran's attorney's motion 
(with written addendum and supporting documents) appears to 
satisfy the filing and pleading requirements set forth in 
38 C.F.R. § 20.1404 for a motion for revision of a decision 
based on clear and unmistakable error.  

The Board's Rules of Practice codified at 38 C.F.R. 
§ 20.1403, in pertinent part, define clear and unmistakable 
error as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

It should be pointed out that said December 7, 1951 Board 
decision "subsumed" a June 1951 rating decision, which 
denied said section 31 benefits.  See 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. § 20.1104 (1999).  That December 7, 
1951 Board decision was based upon a fault, negligence, or 
accident standard set forth in 38 U.S.C.A. § 501 (West 1951) 
and 38 C.F.R. §§ 3.121, 3.123 (1951).  In pertinent part, 
said statutory provisions stated:  "[w]here any veteran 
suffers or has suffered an injury, or an aggravation of any 
existing injury, as the result of hospitalization or medical 
or surgical treatment,...and such injury or aggravation results 
in additional disability to...such veteran,...benefits...shall be 
awarded in the same manner as if such disability, 
aggravation,...were service connected...."  Said § 3.123(b),(4) 
regulatory provisions provided, in pertinent part:  
"[c]ompensation is not payable for either the usual or the 
unusal after-results of approved medical care properly 
administered, in the absence of a showing that the disability 
proximately resulted through carelessness, accident, 
negligence, lack of proper skill, error in judgment, etc."  

At the time of said December 7, 1951 Board decision, the 
evidence then of record included reports of Montgomery, 
Alabama, VA hospitalization during October 17-22, 1948; 
Montgomery, Alabama, VA hospitalization records dated from 
October 25, 1948 to early November 1948, including a final 
hospital summary report; an October 26th tumor board report; 
October 27th biopsy and tissue examination reports; and an 
October 29th operative record with tissue examination 
reports.  In that December 7, 1951 Board decision, the 
pertinent facts then of record were stated as follows, 
apparently quoting from a Montgomery, Alabama, VA hospital 
final summary record prepared in early November 1948:

This patient was admitted to this 
hospital on October-17-1948 because of 
pain in left thigh, fever, and 23-pound 
weight loss in one month.  The onset of 
his disease was sudden with a severe 
sharp pain in left midthigh.  There was 
no swelling in his leg at that time.  
During the first week of his illness in 
addition to temperature up to 102 degrees 
he noticed generalized malaise and nausea 
and vomiting.  X-ray examination of the 
left leg one week after onset of his 
illness revealed no lesion of the left 
femur.  He comes in here because of 
continued symptomatology.

Physical examination revealed...lymph nodes 
in the left and right inguinal regions 
were slightly enlarged and shotty....  
Initial impression was malignancy of the 
femur.

...X-rays of the femur were ordered but 
were not seen until the patient was 
discharged from the hospital.  These x-
rays revealed a tumor mass in the upper 
third of the femur with erosion of the 
cortex and new bone formation....  Repeat 
x-rays showed an increase in size of the 
tumor....

In view of the extremely rapid growth it 
was decided to biopsy this tumor and do a 
hip disarticulation following diagnosis.  
On 10-27-48 a biopsy was done and 
sections seen both here and at Lawson VA 
Hospital and were diagnosed as osteogenic 
sarcoma.  On 10-29-48 a hip 
disarticulation was done....  Dissection of 
the leg following operation revealed a 
suspicious looking area in the muscles on 
the anterior surface of the leg which had 
been cut through on operation.  A frozen 
section of this area was mailed and the 
muscle was seen to be filled with tumor 
cells.  Although this gives a very poor 
prognosis, it is felt that this man 
should have x-ray therapy over his 
stump....A bed has been requested at Lawson 
VA Hospital in order that this man may be 
transferred for x-ray treatment....

FINAL DIAGNOSIS:  1.  An extremely 
malignant osteogenic sarcoma of the left 
femur.  Treated.  Operated.  Unimproved.  

Report of the biopsy of October 27, 1948, 
heretofore referred to, contains the 
following:

MICRO:  Sections taken through the tissue 
shows the tumor to be made up of many 
spindle-shaped cells with hyperchromatic 
nuclei and there are occasional multi-
nucleated cells among the spindle-shaped 
cells and these cells are replacing the 
normal bone tissue.

DIAG:  Fast growing osteogenic sarcoma.

A report dated October 29, 1948 
(subsequent to the disarticulation) 
contains the following:

MICRO:  Sections taken through the tumor 
shows the tumor, especially the soft 
parts, to be made up of spindle-shaped 
cells....  The tumor is replacing the 
muscle tissue and destroying the muscle 
tissue as it grows.  DIAG:  OSTEGENIC 
SARCOMA.  

Report of further hospitalization (at 
Lawson VA Hospital) contains the 
following:

His early treatment in this hospital 
consisted primarily of frequent dressings 
of the stump which had a small amount of 
sero-sanguineous drainage at the time of 
admission....  The wound was gradually 
coming open.  On December 13,...the wound 
on the stump was incised...and firm fatty 
and muscle tissue were removed.  Specimen 
was sent to the laboratory for study.  
Shortly after this biopsy tissue from his 
original operation was received at this 
hospital, was re-studied closely by staff 
pathologists and consulting pathologists 
and the diagnosis of low-grade 
osteomyelitis only was made, thus ruling 
out any actual evidence of a truly 
malignant lesion.  Subsequent hospital 
course has been one of gradual 
improvement and supportive treatment....  

Based on the evidence then of record, that December 7, 1951 
Board decision denied entitlement to compensation benefits 
for surgical disarticulation of the left hip at a VA medical 
facility in 1948, under the provisions of section 31, Public 
No. 141, 73rd Congress, as amended, on the grounds that the 
amputation was not due to "carelessness, accident, 
negligence, lack of proper skill or error in judgment" on 
the part of the VA.  

A critical issue for resolution is whether the December 7, 
1951 Board decision was undebatably erroneous based on the 
evidentiary record and laws and regulations existant at that 
time.  It appears that said December 7, 1951 Board decision 
correctly applied the pertinent laws and regulations and was 
well supported by the facts existant at that time.  It 
appears from the medical evidence then of record that on 
October 17, 1948, the veteran had sudden left mid-thigh pain 
with a one-month history of 25-lb weight loss and was 
evaluated at the Montgomery VA hospital, including x-rays to 
rule out malignancy.  Apparently, x-rays were not read until 
after he was discharged on October 22nd.  However, due to 
similar symptoms and the fact that the initial x-rays 
indicated, but not conclusively, the presence of osteogenic 
sarcoma of the left femur, on October 25th, he was readmitted 
to that hospital.  Repeat x-rays showed increased tumor size 
and due to extremely rapid tumor growth, it was decided to 
biopsy the tumor and then perform hip disarticulation after a 
diagnosis confirmation.  An October 27th biopsy was conducted 
and a tumor mass lying on the femur was visually noted; and 
tissue specimens were taken from the tumor mass.  The tumor 
tissue pathological report showed a bone tumor, grossly, and 
microscopically, tumor cells; and fast-growing osteogenic 
sarcoma was diagnosed.  

The medical evidence then of record was that after left hip 
disarticulation surgery was performed on October 29th, a 
postoperative biopsy was performed on the amputated leg, with 
tissue specimens taken from the tumor mass (which confirmed 
and diagnosed osteogenic sarcoma and noted that the tumor was 
replacing and destroying muscle tissue as it grew) and with 
tissue specimens taken from the thigh muscles, (in order to 
determine the extent of any "extension" of the tumor 
throughout the muscle).  The biopsy tissue specimens from the 
thigh muscles merely consisted of muscle and fat tissue and 
were noted as not showing any evidence of "invasion."  

A January 1949 VA hospitalization report then of record 
indicates that in November 1948, the veteran was transferred 
to Lawson VA hospital to undergo radiotherapy and at that 
time, x-rays were suggestive of residual neoplasm.  
Additionally, the amputation stump exhibited sero-sanguinous 
drainage and a tissue biopsy was taken.  That January 1949 VA 
hospitalization report states "[s]hortly after this[,] 
biopsy tissue from his original operation was received at 
this hospital, was re-studied closely by staff pathologists 
and consulting pathologists and the diagnosis of low-grade 
osteomyelitis only was made, thus ruling out any actual 
evidence of a truly malignant lesion."  Osteomyelitis of the 
pelvic bones was diagnosed.  

It is clear that the medical evidence then of record was that 
the "original operation" biopsy tissue referred to in that 
January 1949 VA hospitalization report as having been 
restudied by pathologists was the October 29th biopsy tissue 
specimen from the thigh muscles (which would not have shown 
any tumor cells since there was no invasion or metastasis 
into the muscle overlying the femur bone tumor).  In other 
words, the "original operation" biopsy tissue referred to 
in that January 1949 VA hospitalization report as having been 
restudied by pathologists did not involve restudy of either 
the preoperative October 27th or October 29th postoperative 
biopsy tissue specimens from the tumor mass itself (since 
both of these biopsy tissue specimens had been clinically 
described and diagnosed as showing an osteogenic sarcoma 
tumor).  The term "original operation" biopsy tissue 
referred to in that January 1949 VA hospitalization report as 
having been restudied by pathologists clearly would appear to 
exclude the preoperative October 27th biopsy since the 
preoperative October 27th biopsy preceded the "original 
operation" (i.e., disarticulation of the left hip).  Since 
the term "original operation" biopsy tissue referred to in 
that January 1949 VA hospitalization report as having been 
restudied by pathologists could mean either the October 29th 
postoperative biopsy specimen from the thigh muscles or the 
October 29th postoperative biopsy specimen from the tumor 
mass, it would be resorting to mere speculation to assume, 
based on the evidence then of record, that it was not the 
October 29th postoperative biopsy specimen from the thigh 
muscles that had been restudied by the pathologists in 
question.  In that event, it would have been a reasonable 
interpretation based on the medical evidence then of record 
that the medical treatment rendered by VA was proper, 
particularly since the pathologists' ruling out of malignancy 
would have been based on the October 29th postoperative 
biopsy specimen from the thigh muscles which did not show any 
invasive malignancy.  Thus, it appears that the normal 
findings are from residual tissue, not from the tumor.  There 
is no evidence that suggests that the initial tumor was not 
malignant. 

It would also have been an even more reasonable 
interpretation of the medical evidence then of record that 
the sentence in that January 1949 VA hospitalization report 
which states, "[s]hortly after this[,] biopsy tissue from 
his original operation was received at this hospital, was re-
studied closely by staff pathologists and consulting 
pathologists and the diagnosis of low-grade osteomyelitis 
only was made, thus ruling out any actual evidence of a truly 
malignant lesion", actually meant that the pathologists had 
ruled out any current malignancy in the amputated stump and 
were merely confirming that only osteomyelitis, not 
malignancy, was currently present in that amputated stump.  
It is significant that this sentence in question regarding 
ruling out a malignant lesion does not in fact state therein 
that the pathologists had reviewed either the preoperative 
October 27th or October 29th postoperative biopsy tissue 
specimens from the tumor mass itself and it would be 
resorting to mere speculation to assume otherwise.  It would 
have been logical that the October 29th postoperative biopsy 
specimen from the thigh muscles would have been restudied by 
the pathologists from a concern that tumor metastases might 
have spread into the muscle of the amputated stump 
(particularly since the October 29th postoperative biopsy had 
shown a tumor that replaced and destroyed muscle tissue as it 
grew and November 1948 x-rays were suggestive of residual 
neoplasm).  Additionally, in November 1948, the amputation 
stump exhibited sero-sanguinous drainage, which is consistent 
with an osteomyelitic infection particularly since it was 
treated with penicillin; and osteomyelitis was in fact 
diagnosed during that January 1949 VA hospitalization after 
the pathologists' biopsy review.  It is significant that 
after the pathologists' biopsy review, the January 1949 VA 
hospitalization report did not state that the veteran's 
osteogenic sarcoma had been erroneously diagnosed.  If the 
veteran's left hip disarticulation had resulted based on an 
erroneous diagnosis of osteogenic sarcoma, it is incredulous 
that the January 1949 VA hospitalization report would not 
have specifically stated that conclusion.  That January 1949 
VA hospitalization report, however, did not state that the 
diagnosis of osteogenic sarcoma was in error.  Rather, that 
January 1949 VA hospitalization report reported treatment for 
amputated stump infection; and stated that "[d]iagnosis at 
this time is osteomyelitis, pelvic bones."

A motion for clear and unmistakable error must fail if there 
is a "plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existant facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Consequently, that 
December 7, 1951 Board decision, which denied entitlement to 
compensation benefits for surgical disarticulation of the 
left hip at a VA medical facility in 1948, under the 
provisions of section 31, Public No. 141, 73rd Congress, as 
amended, on the grounds that the amputation was not due to 
"carelessness, accident, negligence, lack of proper skill or 
error in judgment", is not clearly and unmistakably 
erroneous for the foregoing reasons; and therefore, is not 
subject to revision or reversal.  38 U.S.C.A. § 501 (West 
1951); 38 U.S.C.A. § 7111 (West 1991 and Supp. 1997); 38 
C.F.R. §§ 3.121, 3.123 (1951); 38 C.F.R. § 20.1403 (1999).  

It should be added that opinions by the Court that formulate 
new interpretations of the law subsequent to a decision 
cannot be a basis for establishing clear and unmistakable 
error.  See Berger.  Although in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the Court invalidated section (c)(3) of 
regulation 38 C.F.R. § 3.358, on the grounds that that 
regulation included an element of fault which did not 
properly implement the "strict liability" § 1151 statute 
and in an April 1996 rating decision, after Gardner, the RO 
granted appellant § 1151 benefits, this Court ruling and the 
RO's rating decision are immaterial with respect to whether 
the Board's December 7, 1951 decision, which denied said 
section 31 benefits (VA medical malpractice), was clearly and 
unmistakably erroneous.  See Berger.  See also VA O.G.C. 
Prec. Op. No. 9-94 (Mar. 25, 1994) (Court decisions 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications); and 38 C.F.R. § 20.1403(e).  In other words, 
the Board's December 7, 1951 decision's application of the 
validly promulgated VA medical malpractice "fault" 
regulations in effect at the time does not constitute clear 
and unmistakable error where, subsequent to that Board 
decision, the Gardner ruling in the 1990's resulted in a 
change in the interpretation of said regulations and the law 
from a "fault" to a "strict liability" standard.  


ORDER

The December 7, 1951 Board decision, which denied entitlement 
to compensation benefits for surgical disarticulation of the 
left hip at a VA medical facility in 1948, under the 
provisions of section 31, Public No. 141, 73rd Congress, as 
amended, is not clearly and unmistakably erroneous, and 
therefore, the motion for revision or reversal is denied.


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeals


 


